Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 6-8 are pending
Claims 9 and 11-12 are withdrawn
Claims 5 and 10 have been canceled
Claims 1 and 4 have been amended
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites analyze geometry data of the component including the connection opening; and calculate a necessary positioning of the component. 

The limitation of analyze geometry data of the component including the connection opening, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executing a computer program with a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “with a processor” language, “analyzing” in the context of this claim encompasses the user manually analyzing the geometry data of the component. Similarly, the limitation of “calculate a necessary positioning of the component” and “generating instructions”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “with a processor” language, “calculating” and “generate” in the context of this claim encompasses the user thinking of the necessary positioning of the component. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a particular practical application because once the instruction are generated, the component is moved based on the instructions, which amounts to “applying” the abstract idea generally without integrating it into a particular practical application. The courts have identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, see MPEP 2106.04 (d) I. Moving the component based on the instructions is equivalent to merely applying the “judicial exception” and therefore does not integrate the judicial exception into a particular practical application. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because removing filling material from a component by moving the component on a movable mount is a routine and conventional process.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites selecting a positioning and a sequence of movements with which most filling material is removed from the component in the shortest time.

The limitation of selecting a positioning and a sequence of movements with which most filling material is removed from the component in the shortest time, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.

This judicial exception is not integrated into a practical application because once the selection is done, the movable mounting is directed through a sequence of movements, which are not recited as being the same positioning and a sequence of movements which are selected in claim 2.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because removing filling material from a component by moving the component on a movable mount is a routine and conventional process.

Claims 3-4 and 6-8 are rejected as being dependent on a rejected claim.

Response to Amendment
Applicant’s amendments to independent claim 1 to include subject matter with regard to executing a computer program has changed the scope of claim 1. However, upon further consideration, the amendments have not overcome the 101 rejection stated in the non-final office action mailed 3-4-22. As a result, the 101 rejection is maintained.
	

Response to Arguments
Applicant's arguments filed 6-6-22 have been fully considered but they are not persuasive.

Regarding claim 1, the steps done by the computer program – accessing a model, analyzing geometry data from the model; calculating positioning of the component and generating instructions – these are all steps that can be done mentally or with pen and paper. While the claim has been amended to say that the component is moved based on the instructions, this is generally “applying” the abstract idea. The courts have identified limitations that did not integrate a judicial exception into a practical application, they include merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The claimed moving step does not appear to be a particular practical application since the movements can be made in a verity of ways including by a person or a robot. As a result, the abstract idea has not been integrated into a particular practical application. See MPEP 2106.04(d), section I.

The 101 rejection of claim 2 has not been addressed by the amendments and therefore is maintained.

Claims 9 and 11-12 remain withdrawn because the elected claims stand rejected and the withdrawn claims have not been amended to require all the limitations of the elected claims since the elected claims require both structure and the recited process steps/computer program.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713